Per Curiam. The verdict was inconsistent and absurd. The plaintiff introduced evidence tending to support the allegations in his declaration, and the jury found the issues in his favor. By the undisputed evidence the damages proved amounted to the sum of $540. If the plaintiff was entitled to recover, the verdict should have been for r,hat sum; if he was not entitled to recover, the verdict should have been for the defendant. The record as it stands, is simply a judicial burlesque, and, if allowed to remain unreversed, would reflect unfavorably upon the administration of justice in courts of law. The judgment is reversed and the cause remanded for a new trial. Reversed and remanded.